Citation Nr: 1738908	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  09-08 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for a left shoulder disability.

2. Entitlement to a rating in excess of 20 percent for right ankle disability.

3. Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU) prior to May 6, 2008.

4. Entitlement to an effective date prior to August 20, 2015 for the grant of a 30 percent rating for allergic rhinitis.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran had active military service from March 1975 to May 1979.

This claim comes to the Board of Veterans Appeals (Board) from a June 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The claim was previously before the Board in October 2013 and November 2015.  The claim has since been returned to the Board for further appellate action.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran testified at a hearing before the undersigned Veterans Law Judge in July 2015.

In November 2016 the RO issued a statement of the case with respect to the issues of entitlement to service connection for GERD and skin allergies and rashes.  The record does not reflect that the Veteran filed a VA Form 9, substantive appeal, as to those issues.  However, in March 2017 he submitted a cover letter referencing service connection for skin allergies and rashes along with a medical opinion letter concerning his GERD and Barret's Esophagus.  The Veteran's submission is referred to the AOJ for clarification of his intent to file a claim to reopen and any appropriate action should be taken.  38 C.F.R. § 19.9(b) (2016).

The issues of entitlement to an increased rating for right ankle disability, entitlement to TDIU prior to May 6, 2008, and entitlement to an effective date prior to August 20, 2015 for the grant of a 30 percent rating for allergic rhinitis being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's left shoulder disability did not have its onset in service or within one year of service discharge, was not shown to be etiologically related to service, and it is not due to his service-connected right ankle disability.


CONCLUSION OF LAW

The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to Service Connection for a Left Shoulder Disability

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. § 3.303 (2016).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2016).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d 1372.   

Service connection may also be granted on a presumptive basis for certain chronic diseases, including arthritis, if shown to be manifest to a degree of 10 percent or more within one year following a veteran's separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2016).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran contends that he injured his left shoulder as a result of falling due to his service-connected right ankle disability.  Therefore, he argues that service connection for a left shoulder disability should be granted as secondary to his service-connected right ankle disability.

A review of the Veteran's medical treatment records indicates that he first complained of left shoulder problems after a 2004 fall.

On an April 2004 report of occupational injury or illness the Veteran stated that he slipped and fell on his butt, trying to catch himself on a rack cart.

A June 2005 private orthopedic report completed in conjunction with the Veteran's worker's compensation claims indicates that in April 2004 the Veteran was working as a sales service technician.  He was at a job site there was some fluid on the floor, and the floor was slippery.  The Veteran reported his left foot slipped out from under him.  He reached forward to grab a rack with his left hand to keep from falling, but the rack moved because it was on wheels.  The rack struck him in the face and he fell down, striking his left knee on the ground and then falling onto his back.  

In a June 2007 statement the Veteran stated that his left leg was not in fact the cause of his slip and fall, but rather he fell as a result of his right ankle going out from under him.  He argued that if his right ankle hadn't been unstable he would not have slipped and fell or that he would have been able to stop himself from falling.

In December 2016 the Veteran underwent a VA examination of his left shoulder.  The examiner opined that it is less likely than not that the Veteran's service-connected right ankle disability caused his current left shoulder disability.  The examiner explained that the Veteran's January 2005 VA examination of his ankle noted lateral instability but showed a normal gait that was not unsteady or unpredictable.  The examiner concluded that without gait abnormality or unsteadiness or unpredictability of the gait it was less likely than not that the right ankle injury made the Veteran susceptible to falling at work.  The examiner also cited to the June 2005 private orthopedic report that did not reference the Veteran's right ankle, but instead stated that the Veteran reported that his left foot slipped out from under him on a slippery floor.

A March 2015 letter from the private doctor who has treated the Veteran for his back problems since 2010 includes an opinion that it is more likely than not that the Veteran's left shoulder disability, low back pain, bilateral hip condition, and right leg condition are all caused by breaking his right ankle in service and not receiving proper care, including physical therapy, at that time.  The doctor reiterated his opinion in a July 2015 letter.  The doctor did not discuss the Veteran's 2004 fall or offer a rationale for his opinion that the Veteran's left shoulder disability was caused by his service-connected right ankle disability.

As the evidence supports the Veteran's contention that his left shoulder disability is a result of his 2004 fall, the remaining question is whether the fall was due to his service-connected right ankle disability.  The Board acknowledges the Veteran's current contention, but finds his statements as to the cause of his fall not to be credible.  

In an April 2004 report made shortly after the fall, the Veteran himself reported only that he slipped, with no reference to ankle instability.  The June 2005 private orthopedic report completed in conjunction with the Veteran's worker's compensation claims similarly recounts that the Veteran reported slipping due to a liquid on the floor.  That report further details that it was the Veteran's left foot that slipped out from under him and makes no mention of his right ankle.  The Veteran now contends, in connection with his claim for benefits, that he actually fell due to his right ankle instability.  The Board gives greater probative weight to the records more contemporaneous with the Veteran's 2004 fall, which were made shortly after the incident occurred and in the context of a factual medical report.  That record specifically states that the Veteran's left leg slipped out from under him due to a slippery floor.

The Veteran has argued that if he did not have a right ankle disability he would have been able to prevent himself from falling.  The Board acknowledges his opinion, but finds its speculative nature to have little probative value.  The VA examiner who reviewed the Veteran's records in 2016 opined that the Veteran's right ankle disability, which was examined less than a year after the 2004 fall, was not of such a nature as to make him susceptible to falling at that time.

The Board acknowledges the conclusory opinion of the Veteran's private doctor, but finds it to have little probative value as the doctor did not explain his rationale for reaching his conclusion.  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Overall, the Board finds that a preponderance of the evidence reflects that the Veteran fell in 2004 and that he injured his left shoulder in that fall; however, a preponderance of the evidence weighs against finding that the fall was caused by the Veteran's service-connected right ankle disability.

The evidence further does not support, and the Veteran has not contended, that his left shoulder disability is directly related to his service.  The Veteran's service treatment records do not reflect any left shoulder injury in service, and the Veteran has contended his left shoulder disability onset as a result of his post-service 2004 fall.  Further, the evidence does not suggest that the Veteran has left shoulder arthritis that onset within a year of his separation from service.

Based on the forgoing, the Board finds that a preponderance of the evidence is against service connection for a left shoulder disability, the benefit of the doubt doctrine does not apply, and the claim must be denied.

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in July 2006, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA medical examination in December 2016.  The examiner, a medical professional, obtained an accurate history and listened to the Veteran's assertions.  The Board finds that the examination is adequate and contains sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

Service connection for a left shoulder disability is denied.


REMAND

Although the Board regrets the additional delay, a remand is required as to the issues of entitlement to an increased rating for right ankle disability, entitlement to TDIU, and entitlement to an effective date prior to August 20, 2015 for the grant of a 30 percent rating for allergic rhinitis.

Remand is needed to afford the Veteran a new VA examination of his right ankle. Specifically, remand is needed for a new VA examination compliant with a recent precedential decision of the United States Court of Appeals for Veterans Claims (Court).  In that case, Correia v. McDonald, the Court held that to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  28 Vet. App. 158 (2016).  That final sentence of § 4.59 directs that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.

The Veteran was most recently afforded a VA examinations of right ankle in October 2016; however the examination does not include all the required testing pursuant to § 4.59 and Correia.

The claim of entitlement to TDIU prior to May 6, 2008 is inextricably intertwined with the issue of entitlement to an increased rating for right ankle disability as the outcomes of that claim may affect his eligibility for TDIU prior to May 6, 2008.  Therefore, the Board finds that the claims should be considered together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  

Also, remand is required for the Agency of Original Jurisdiction(AOJ) to issue a statement of the case (SOC) with respect to the issue of entitlement to an effective date prior to August 20, 2015 for the grant of a 30 percent rating for allergic rhinitis.  In September 2016 the Veteran filed a notice of disagreement with the AOJ's August 2016 decision granting an increased 30 percent rating effective August 20, 2015.  However, no SOC has been issued as required.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Upon receipt of the SOC, the Veteran will then have an opportunity to complete the steps necessary to perfect his appeal of the claim to the Board by filing a timely substantive appeal (e.g., a VA Form 9 or equivalent statement).  38 C.F.R. §§ 20.200, 20.202, 20.300, 2.301, 20.302, 20.303, 20.304, 20.305.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a Statement of the Case concerning his claim for an effective date prior to August 20, 2015 for the grant of a 30 percent rating for allergic rhinitis.  If, and only if, he submits a timely substantive appeal in response to the SOC, thereby perfecting his appeal as to the claim, should it be returned to the Board for further appellate consideration.

2. Arrange for the Veteran to undergo a VA examination to evaluate the severity of his right ankle disability.  The joint should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  

Range of motion for the joint should be tested actively and passively, in weight-bearing and nonweight-bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.

If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


